Case: 16-60236      Document: 00513994090         Page: 1    Date Filed: 05/16/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-60236                                FILED
                                  Summary Calendar                          May 16, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
NATIVIDAD RODAS HERNANDEZ,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 956 807


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Natividad Rodas Hernandez, a citizen of Honduras, petitions for review
of the decision of the Board of Immigration Appeals (BIA) dismissing her
appeal of the decision of the immigration judge (IJ) denying her application for
withholding of removal and relief under the Convention Against Torture
(CAT). She had argued that she had suffered past persecution based on her
membership in a particular social group, defined as “women in Honduras who


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-60236    Document: 00513994090     Page: 2   Date Filed: 05/16/2017


                                  No. 16-60236

are unable to leave a relationship,” and that she had been tortured by her
domestic partner, Ernesto Duron Zelaya, with the acquiescence of Honduran
officials.
       On appeal, Rodas Hernandez argues that credible, corroborated evidence
established that she was a member of the defined group because she was
unable to leave Zelaya. In addition, she contends that the evidence establishes
that Zelaya persecuted her based on her membership in that group rather than
for reasons of revenge. With respect to her CAT claim, Rodas Hernandez
maintains that she has shown that it is more likely than not she will suffer
domestic abuse at Zelaya’s hands if she returns to Honduras. Although Rodas
Hernandez challenges the IJ’s determination that Honduran officials would
not acquiesce in such misconduct, the BIA did not rely on this ruling, and we
therefore need not address the allegation. See Wang v. Holder, 293 F.3d 899,
903 (5th Cir. 2002).
       We review the BIA’s legal conclusions de novo and its findings of fact for
substantial evidence. Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). Under
that standard, the applicant must establish that “the evidence is so compelling
that no reasonable factfinder could conclude against it.” Wang, 569 F.3d at
537. The petitioner must demonstrate that the evidence compels a contrary
conclusion. Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
       An applicant for withholding of removal must establish that it is “more
likely than not” that her life or freedom would be threatened by persecution on
account of a protected status, including membership in a particular social
group. Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004). The evidence
presented does not establish that all reasonable factfinders would conclude
that Rodas Hernandez was unable to leave her relationship with Zelaya and
thus was a member of the defined social group. See Wang, 569 F.3d at 537;



                                        2
       Case: 16-60236   Document: 00513994090    Page: 3   Date Filed: 05/16/2017


                                  No. 16-60236

Roy, 389 F.3d at 138. Moreover, even if Rodas Hernandez had established her
membership in that group, she has not demonstrated that she was persecuted
on account of that membership. See Wang, 569 F.3d at 537; Zhao, 404 F.3d at
306.
        An individual seeking relief under the CAT must show that it is “more
likely than not that [she] will be tortured upon return to [her] homeland” and
that there is “sufficient state action involved in that torture.” Tamara-Gomez
v. Gonzales, 447 F.3d 343, 349 (5th Cir. 2006). Rodas Hernandez has not
established that it is more likely than not that she will suffer torture if she is
returned to Honduras. See Tamara-Gomez, 447 F.3d at 349; Zhao, 404 F.3d at
306; 8 C.F.R. § 208.18(a)(1).
        Accordingly, the BIA did not err in dismissing the administrative appeal.
See Tamara-Gomez, 447 F.3d at 349; Roy, 389 F.3d at 138. The petition for
review is DENIED.




                                        3